                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


CHRISTOPHER A. SETTLE,

                             Plaintiff,

v.                                                   CIVIL ACTION NO. 5:18-cv-00750

MICHAEL FRANCIS, et al.,

                             Defendants.



                         MEMORANDUM OPINION AND ORDER


       On April 30, 2018, the Plaintiff, proceeding pro se, filed his Complaint (Document 2) in this

matter. Subsequently, on July 24, 2018, the Plaintiff filed an amended Complaint (Document 12).

By Standing Order (Document 3) entered on April 30, 2018, this action was referred to the Honorable

Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court of proposed findings

of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On June 25, 2019, the Magistrate Judge submitted a Proposed Findings and Recommendation

(Document 45) wherein it is recommended that this Court this Court:          dismiss the Plaintiff’s

amended Complaint (Document 12) without prejudice; deny as moot Defendant Michael Francis’

Motion to Dismiss Plaintiff’s Amended Complaint (Document 23); deny as moot Defendants’ Motion

to Dismiss Amended Complaint or in the Alternative Motion for Summary Judgment by Primecare

Medical of West Virginia, Inc., and Brittany Foster, LPN (Document 27); deny as moot Defendant

Michael Francis’ Supplemental Motion to Dismiss Plaintiff’s Amended Complaint (Document 41);


                                                 1
and remove this matter from the Court’s docket. Objections to the Magistrate Judge’s Proposed

Findings and Recommendation were due by July 12, 2019, and none were filed by either party.

       The Court is not required to review, under a de novo or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation to which

no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely

objections constitutes a waiver of de novo review and a party’s right to appeal this Court’s Order. 28

U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States

v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and recommendation

of the Magistrate Judge as contained in the Proposed Findings and Recommendation, and ORDERS

that: the Plaintiff’s amended Complaint (Document 12) be DISMISSED without prejudice; the

Defendant Michael Francis’ Motion to Dismiss Plaintiff’s Amended Complaint (Document 23) be

DENIED AS MOOT; the Defendants’ Motion to Dismiss Amended Complaint or in the Alternative

Motion for Summary Judgment by Primecare Medical of West Virginia, Inc., and Brittany Foster,

LPN (Document 27) be DENIED AS MOOT; the Defendant Michael Francis’ Supplemental Motion

to Dismiss Plaintiff’s Amended Complaint (Document 41) be DENIED AS MOOT; and this matter

be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                                ENTER:       July 22, 2019




                                                   2
